UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARY FRANCES WAGLEY, JAMES WAGLEY,
ANNE WAGLEY, and MARY COPP, as beneficiaries               No. 1:18-cv-08668-PGG
of the MARY PENNEY WAGLEY IRREVOCABLE
TRUST,

                               Plaintiffs,

                 - against -

JPMORGAN CHASE BANK, N.A., as trustee of the
MARY PENNEY WAGLEY IRREVOCABLE
TRUST, J.P. MORGAN SECURITIES LLC, J.P.
MORGAN INVESTMENT MANAGEMENT INC.,
JPMORGAN DISTRIBUTION SERVICES, INC., and
JPMORGAN CHASE & CO.,

                               Defendants.

                    DECLARATION OF NATHAN GORALNIK IN
               SUPPORT OF PLAINTIFFS’ MOTION FOR SUBSTITUTION

STATE OF NEW YORK                       )
                                        ) ss.:
COUNTY OF NEW YORK                      )


        I, Nathan Goralnik hereby declare under penalty of perjury:

        1.      I am an associate of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Mary

Frances Wagley, James Wagley, Anne Wagley, and Mary Copp, plaintiffs in the above-captioned

action (collectively, “Plaintiffs”).

        2.      Attached hereto as Exhibit A is a true and correct copy of the Certificate of Death

issued by the Maryland Department of Health, Division of Vital Records for Plaintiff Mary Frances

Wagley, with sensitive personal identifiable information redacted.
       3.      Attached hereto as Exhibit B is a true and correct copy of the Letters of

Administration issued by the State of Maryland certifying that the administration of the estate of

Plaintiff Mary Frances Wagley was granted to James Wagley.

       4.      Attached hereto as Exhibit C is a true and correct copy of a letter of instruction

from James Wagley to Andrew J. Rossman, Esq., counsel to Plaintiffs.

       5.      Attached hereto as Exhibit D is a true and correct copy of a November 5, 2020 e-

mail from Plaintiffs’ counsel to counsel for Defendants in the above-captioned action noting the

death of Mary Frances Wagley.

       I declare under penalty of perjury that the foregoing is true and correct.




Executed on February 3, 2021

                                                /s/ Nathan Goralnik
                                                Nathan Goralnik




                                               -2-
